                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


JOHNNY M. YOUNG, # 090679,                   :

       Plaintiff,                            :

vs.                                          :   CIVIL ACTION 19-1114-KD-N

GOVERNOR KAY IVEY, et al.,                   :

       Defendants.                           :


                                          ORDER


       After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and a de novo determination of those portions of the Report and

Recommendation to which objection is made, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of

this Court.

       Accordingly, it is ORDERED that this action is DISMISSED without prejudice as

malicious pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       DONE this 3rd day of April 2020.



                                          s/ Kristi K. DuBose
                                          KRISTI K. DuBOSE
                                          CHIEF UNITED STATES DISTRICT JUDGE
